DETAILED ACTION
	The following is a response to the amendment filed 12/16/2020 which has been entered.
Response to Amendment
	Claims 1 and 4-6 are pending in the application. Claims 2 and 3 are cancelled.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a power transmission device for a vehicle having a first power transmission path that is provided between an engine and a driving wheel, the first path including a first clutch and a secondary clutch that is provided on the driving wheel side with respect to the first clutch; and a second power transmission path that is provided between the engine and the wheel and that is provided in parallel with the first path, the second path including a continuously variable transmission and a second clutch, wherein: the secondary clutch is configured to make a changeover between a first mode ensuring that a first motive power acting in a normal rotation direction is transmitted and that a second motive power acting in a reverse rotation direction is blocked, and a second mode ensuring that at least the second motive power acting in the reverse rotation direction is transmitted; and an actuator for making the changeover between the first mode and the second mode of the secondary clutch, wherein: the actuator is provided on a same rotary shaft as the secondary clutch, and the secondary clutch is set in such a manner as to change over to the first mode with no working fluid supplied to the actuator and is set in such a manner as to change over to the second mode with working fluid supplied to the actuator and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021